UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                     No. 97-4682
RODNEY LEE HOOKER, a/k/a D, a/k/a
Hook,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
William L. Osteen, Sr., District Judge.
(CR-96-188)

Submitted: March 24, 1998

Decided: April 27, 1998

Before WIDENER and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rodney Lee Hooker appeals from his jury conviction and resulting
sentence for conspiracy to possess cocaine with the intent to distribute
under 21 U.S.C. § 846 (1994). Finding no error, we affirm.

According to the evidence presented at trial, Hooker and several
other individuals pooled their money to purchase large quantities of
cocaine. Hooker and the others usually gave their money to Orenthia
Chensey, who would add his own contribution and arrange the pur-
chase of either a quarter or a half-kilogram of cocaine from sources
in New York. A courier would relay the cocaine to North Carolina,
and Chensey would distribute it among the "investors."

These transactions occurred weekly or biweekly, and according to
Chensey, Hooker participated about once a month. Chensey also testi-
fied that if Hooker needed more cocaine prior to a scheduled pur-
chase, he would supply him with cocaine in the interim. Other
participants in the activity also testified regarding Hooker's involve-
ment. Each corroborated Chensey's testimony. One participant testi-
fied that he personally "cooked" cocaine into crack for Hooker.
Hooker paid this individual with cocaine and occasionally sold crack
to him as well. Another witness testified that the participants, includ-
ing Hooker, would help each other distribute the cocaine.

Hooker presents a two-fold argument that the district court erred in
denying his motion for judgment of acquittal for insufficiency of the
evidence. He first asserts that the evidence against him was insuffi-
cient because the only evidence of his actual involvement in the con-
spiracy came from his alleged convicted co-conspirators. He argues
that because these individuals were convicted drug dealers seeking to
reduce their sentences, their testimony is not credible and cannot sup-
port his conviction.

                    2
This Court has consistently held that credibility of witnesses is a
question for the jury. See United States v. Saunders, 886 F.2d 56, 60
(4th Cir. 1989). Hooker has demonstrated no reason to depart from
this general rule. Although the relevant testimony came from con-
victed co-conspirators, the jury was made aware of their convictions
and the fact that they were hoping to obtain a reduction in sentence
by testifying against Hooker. Nonetheless, the jury apparently chose
to believe their testimony. Further, contrary to Hooker's belief, the
uncorroborated testimony of a defendant's accomplices is sufficient
to support a conviction. See United States v. Burns, 990 F.2d 1426,
1439 (4th Cir. 1983).

Hooker next asserts that the Government presented no evidence
that he agreed to join the conspiracy. A conspiracy is generally
proved by circumstantial evidence, which "may consist of a defen-
dant's `relationship with other members of the conspiracy, the length
of this association, [the defendant's] attitude [and] conduct, and the
nature of the conspiracy.'" United States v. Burgos, 94 F.3d 849, 858
(4th Cir. 1996) (quoting United States v. Collazo, 732 F.2d 1200,
1205 (4th Cir. 1984)) (alterations in original), cert. denied, ___ U.S.
___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No. 96-6868). A con-
viction for conspiracy may be reversed only when the government has
clearly failed to present evidence on which a reasonable jury could
conclude that the defendant is guilty beyond a reasonable doubt. See
id. at 862. The appellate court must not analyze each piece of evi-
dence in isolation, but must base its review on the complete picture
that the evidence presents, bearing in mind that credibility determina-
tions are the province of the jury and are not subject to review. See
id. at 863.

The evidence demonstrated that Hooker and several other individu-
als voluntarily contributed towards, and arranged for the purchase of
cocaine for distribution. We find this evidence, when viewed in the
light most favorable to the Government, is sufficient to sustain the
jury's verdict. See Glasser v. United States, 315 U.S. 60, 80 (1942).
Accordingly, the district court did not err in denying Hooker's motion
for judgment of acquittal.

Hooker next claims that the court erred by giving the jury an Allen
charge prematurely. On the second day of deliberations, the jury noti-

                    3
fied the court that it could not reach a verdict. This Court reviews the
giving of an Allen charge for abuse of discretion. See United States
v. Russell, 971 F.2d 1098, 1107 (4th Cir. 1992). Because the charge
was given on the second day of deliberations and because the lan-
guage of the charge was proper, see United States v. Sawyers, 423
F.2d 1335 (4th Cir. 1970), we find no abuse of discretion in the
court's action.

Finally, Hooker claims that the district court erred in using a base
offense level of 38 in his sentencing. We review this claim for clear
error. See United States v. Ellis, 975 F.2d 1061, 1067 (4th Cir. 1992).
The basis for Hooker's claim is again his assertion that the Govern-
ment's witnesses, convicted drug dealers, were not credible and that
the district court should not have used their testimony to determine
the amount of drugs for which he was responsible. The court noted
this objection, but stated that it found the evidence presented to be
credible. We again note that credibility determinations are within the
province of the finder of fact, here the district court, and are not ame-
nable to appellate review. See Saunders, 886 F.2d at 60. Therefore,
we find no clear error.

For these reasons, we affirm Hooker's jury conviction and resulting
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     4